Exhibit 10.18

 

AMENDMENT TO
CIMAREX ENERGY CO.
DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

 

Effective May 19, 2004, Cimarex Energy Co., a Delaware corporation (the
“Company”), established the Cimarex Energy Co. Deferred Compensation Plan for
NonEmployee Directors. (the “Plan”). In Article VII of the Plan, the Company
reserved the right and power to amend the Plan at any time and from time to
time. In exercise of that right and power, the Plan is hereby amended as
provided below.

 

RECITALS

 

A.                                   The Plan provides for nonqualified deferred
compensation within the meaning of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), which became effective January 1, 2005.

 

B.                                     Internal Revenue Service Notice 2005-1
provides that nonqualified deferred compensation plans subject to Code
section 409A must be operated in compliance with Code section 409A on and after
January 1, 2005. Notice 2005-1 also provides that deferral elections under
nonqualified deferred compensation plans may be terminated, in whole or in part,
at the participant’s election or at the election of the plan sponsor, on or
before December 31, 2005 if the affected participant receives a distribution of
the amounts subject to the terminated election in 2005 or, if later, at the time
the benefits become vested under the terms of the Plan.

 

C.                                     The Internal Revenue Service has issued
proposed regulations that provide a limited opportunity through December 31,
2006, to Plan participants to change their payment elections without violating
Code section 409A’s restrictions on changes.

 

D.                                    The Company wishes to amend the Plan to
terminate the elections made by Hans Helmerich to defer the payment of the
annual retainer paid in 2005 and the fee for attendance at the Board of
Directors meeting in June 2005. Mr. Helmerich has been paid the full amount of
the annual retainer and the fee for attendance at the June meeting.

 

E.                                      The Company wishes to further amend the
Plan to permit Plan participants to change their payment elections as permitted
by the proposed regulations.

 

F.                                      The Company intends, and reserves the
right, to make additional changes to the Plan document with respect to Code
section 409A.

 

AMENDMENT


 


1.                                       ELECTION TERMINATION. THE PLAN IS
HEREBY AMENDED TO PROVIDE THAT THE ELECTION MADE BY HANS HELMERICH TO DEFER
PAYMENT OF THE ANNUAL RETAINER PAID IN 2005 AND THE FEE FOR ATTENDANCE AT THE
BOARD OF DIRECTORS MEETING HELD IN JUNE 2005 IS TERMINATED. THE FULL AMOUNT OF
THE ANNUAL RETAINER PAYABLE IN 2005 AND THE FULL AMOUNT OF THE FEE FOR
ATTENDANCE AT THE JUNE 2005 BOARD MEETING HAS BEEN PAID IN FULL. THE AMOUNTS
SHALL BE REPORTED ON MR. HELMERICH’S FORM 1099 FOR CALENDAR YEAR 2005.


 


2.                                       AMENDMENT TO LENGTH OF DEFERRAL. PLAN
SECTION 5.1(A) SHALL BE AMENDED IN ITS ENTIRETY TO PROVIDE AS FOLLOWS:

 

(a)                                  Except as provided otherwise in this
ARTICLE V, each of the Participant’s Accounts shall be distributed or commence
to be distributed to the Participant on, or as soon as administratively
practicable after, the earlier of the

 

1

--------------------------------------------------------------------------------


 

distribution date specified for such Account by the Participant, the
Participant’s separation from service (as defined in Code section 409A) as a
director, or the termination of the Plan (to the extent permitted by Code
section 409A). Subject to subsection 5.1(c) below, the Participant shall specify
the date on which each of his or her Accounts shall be distributed or shall
commence to be distributed at the time he or she makes, and as a part of, an
election to defer the Director’s Fees credited to that Account. The Participant
may make a separate election with respect to each of his or her Accounts.


 


3.                                       CHANGE IN DEFERRAL ELECTIONS. PLAN
SECTION 5.1 SHALL BE AMENDED BY THE ADDITION OF A NEW SUBSECTION (D) TO PROVIDE
AS FOLLOWS:

 

(d)                                 Notwithstanding any provision of this
section 5.1 to the contrary, a Participant may change his elections concerning
the form and time of payment at any time on or after January 1, 2005 and on or
before December 31, 2006; provided however, that any election to change the
timing of a payment previously elected or scheduled to be made in 2006 must be
made on or before December 31, 2005. This subsection (d) shall expire and have
no force or effect after December 31, 2006.


 


4.                                       EFFECTIVE DATE. THE AMENDMENTS MADE BY
THIS DOCUMENT SHALL BE EFFECTIVE AS OF JANUARY 1, 2005.


 

IN WITNESS WHEREOF, this Amendment has been signed this 13th day of
December 2005 to be effective as provided above.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

/s/ Richard S. Dinkins

 

 

Name:

Richard S. Dinkins

 

Title:

Vice President-Human Resources

 

2

--------------------------------------------------------------------------------